Citation Nr: 0326211	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1965 until 
February 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a January 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Boston, Massachusetts.


REMAND

Upon review of the claims file, the Board has determined that 
further development is necessary in order to fully and fairly 
adjudicate the veteran's appeal.  Specifically, in a December 
2000 statement, the veteran identified 3 stressor events.  
One of those events was said to have occurred in the fall of 
1963 and another in the spring of 1964.  While a research 
request was made to the United States Armed Services Center 
for Research of Unit Records (USASCRUR), the historical 
reports provided cover the period from July to September 
1964.  Thus, the records retrieved do not aid the veteran in 
the verification of stressors that he claims had taken place 
prior to July of 1964.  Moreover, the response from USASCRUR 
does not indicate that records from the fall of 1963 and the 
spring of 1964 could not be obtained.  Therefore, the Board 
concludes that additional research should be conducted in an 
attempt to verify the stressors specified by the veteran.

Additionally, the Board notes that in his April 2000 notice 
of disagreement, the veteran discussed other traumatic in-
service events, but did not mention approximate dates upon 
which they occurred.  Such information would be of great help 
in the effort to corroborate his stressors.

Finally, it appears that the claims file does not contain the 
veteran's DD Form 214.  As that document lists awards and 
decorations, it is critical in determining whether the 
veteran is entitled to combat status.  As such, a copy of 
such document should be obtained.



Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be contacted and 
asked to provide, to the best of his 
knowledge, specific information regarding 
the alleged stressors and approximate 
dates with respect to the occurrence of 
stressors noted in his April 2000 letter.  

2.  The RO should contact USASCRUR and 
request unit history reports of the 
Eighth United States Army Support Command 
from September 1963 to December 1963 and 
from April 1964 to July 1964.  I f such 
records cannot be obtained, the claims 
file should so indicate.

3.  A copy of the veteran's DD Form 214 
should be obtained and associated with 
the claims file.  He should also be asked 
to indicate all sources of medical 
treatment, VA and non-VA, from whom he 
has received psychiatric treatment and 
efforts should be made to obtain any 
records that are not currently in the 
claims file. 

4.  Upon receipt of any additional 
evidence gleaned from the actions above, 
the RO must readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




